DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received January 28, 2022 are acknowledged.


Claims 1-48, 50-110, 113-115, 117-120, and 122 have been canceled.
Claims 49 and 123 have been amended.
Claims 49, 111, 112, 116, and 121-126 are pending in the instant application.

Claims 49, 111, 112, 116, and 121-126 are under examination in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 




The rejection of claims 49, 111, 112, 116, 121, and 125 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,001,495, in view of Carlsson et al. (Haemophilia 1998, 4, 83-88, of record), and in view of Bartl et al. (US 5,059,525, of record) has been withdrawn in view of applicant’s claim amendments received January 28, 2022 which add additional limitations not taught or reasonably suggested by the issued claims and the cited prior art .
 

Claims 49, 111, 112, 116, 121, and 123-126 are allowable.
Applicant has claimed methods which modify the treatment of a hemophilia B patient which comprise measuring clotting time for factor IX using a mixture of an activated clotting factor and phospholipids for the purpose of determining a pharmacokinetic (PK) parameter and adjusting dosing of a hemophilia B drug in said patient based upon said PK parameter.  Similar methodologies are known in the art, as evidenced by US patents 5,059,525, 5,627,038, 5,866,122, 8,476,234, and 10,001,495 and WO 2014/063108, but none of such documents disclose or reasonably suggest the combination of limitations presently recited by applicant that must be performed to practice the instant claimed invention.  As such the instant claimed methods appear to be novel and non-obvious, and based upon the data disclosed in the working examples, most notably examples 3, 4, and 5.3, artisans would readily be able to practice that which is presently claimed 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644